DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lateral attachment” of claims 9 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites the phrase, "The invention generally relates to..." which constitutes implied phraseology and should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 16 is objected to because of the following informalities:  
Numerical claim 16 is listed twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-10, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “sufficient” in claims 7, 10, 17 and 20 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention regarding the energy level sufficient to increase volumetric flow through a nasal passage of the patient and modulate postganglionic parasympathetic nerves innervating nasal mucosa at microforamina of a palatine bone of the patient.
Re. claim 9 and 19, it is unclear what is meant by “lateral attachment”. Neither the claim nor specification clarifies whether the lateral attachment refers to a part of the middle turbinate or the end effector, and no numbered labels are given in the specification and/or drawings. For the purposes of examination, the former interpretation is taken.
Claims 2, 4, 8, 11, 12, 14 and 18 recites the limitation "the end effector".  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 7, 11, 15 and 17 recites the limitation "the first set of electrodes".  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-11 and 20 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Townley (US 20160331459 A1).
Re. claims 1 and 11, Townley discloses a system/method for treating a condition within a nasal cavity of a patient (abstract), the method comprising:
providing a treatment device comprising an elongate body comprising one or more of a first set of electrodes provided along a length thereof (figures 8, electrode 858 on support member 448 within shaft 408) and a retractable and expandable end effector operably associated with the elongate body (therapeutic element 212, 412, 812; paragraph 0066) and comprising one or more of a second set of electrodes provided thereon (electrodes 444 on the therapeutic assembly 412, 812);
advancing the elongate body and end effector through a nasal passage and into a sino-nasal cavity of a patient until a length of the elongate body is positioned at a first target site and the end effector is positioned at a separate second target site (figures 3A-3E; paragraph 0060 – “As shown in FIG. 3A, in various embodiments the distal portion 208b of the shaft 208 extends into the nasal passage NP, through the inferior meatus IM between the inferior turbinate IT and the nasal sill NS, and around the posterior portion of the inferior turbinate IT where the therapeutic assembly 212 is deployed at a treatment sit”); and delivering energy, via the first and second sets of electrodes, to tissue at the respective first and second target sites (paragraph 0042 – “The therapeutic assembly 212 can include at least one energy delivery element 214 configured to therapeutically modulate the postganglionic parasympathetic nerves”).

Re. claims 2 and 12, Townley further discloses wherein the elongate body comprises a shaft to which the end effector is coupled (figure 4, shaft 408 and therapeutic assembly 412).

Re. claims 3 and 13, Townley further discloses wherein the shaft comprises an outer sheath surrounding a hypotube or metallic member, wherein at least one of the outer sheath and hypotube and metallic member includes the one or more of the first set of electrodes provided thereon (paragraph 0053 – “The introducer sheath can first be inserted intraluminally to the target site in the nasal region, and the distal portion 208b of the shaft 208 can then be inserted through the introducer sheath”; “the introducer sheath may be made from a rigid material, such as a metal material coated with an insulative or dielectric material”).

Re. claims 4 and 14, Townley further discloses wherein the elongate body comprises one or more of a plurality of support elements forming at least a portion of the end effector (figures 4 and 8, struts 440).

Re. claims 5 and 15, Townley further discloses wherein each of the first set of electrodes is positioned on separate respective portion of the elongate body (figure 8, electrodes 858 positioned separately on support member 448).

Re. claims 6 and the first 16, Townley further discloses wherein one or more of the separate respective portions of the elongate body are transformable between a retracted configuration and an expanded configuration such that, when in the expanded configuration, each separate respective portion of the elongate body is configured to position a separate associated one of the first set of electrodes into contact with a first target site (figures 8-9 disclose a retracted and expanded configuration with electrodes 858 expanded to contact a first target site different from electrodes 444).

Re. the second claim 16, Townley further discloses wherein the first target site associated with an inferior or middle turbinate of the patient (paragraph 0060) and the second target site associated with a sphenopalatine foramen within the nasal cavity of the patient (paragraph 0059).

Re. claims 7 and 17, Townley further discloses wherein delivering energy via the first set of electrodes comprises delivering energy at level sufficient to disrupt multiple neural signals to and/or result in local hypoxia or coagulation necrosis of mucus producing and/or mucosal engorgement elements associated with the inferior turbinate to thereby increase volumetric flow through a nasal passage of the patient (paragraph 0058 – “Sufficiently modulating at least a portion of the parasympathetic nerves is expected to slow or potentially block conduction of autonomic neural signals to the nasal mucosa to produce a prolonged or permanent reduction in nasal parasympathetic activity. This is expected to reduce or eliminate activation or hyperactivation of the submucosal glands and venous engorgement and, thereby, reduce or eliminate the symptoms of rhinosinusitis”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Townley (US 20160331459 A1) in view of Perfler (US 20170151014 A1).
Re. claim 8 and 18, Townley discloses the claimed invention except a proximal and distal segment of the end effector, but Perfler discloses a small multi-segment end effector (figures 11-12) comprising a proximal segment (figure 11-12, segment 3) that is spaced apart from a separate distal segment (figure 11-12, positioning head 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multi-segmented end effector of Perfler into the system of Townley in order to stimulate a target nasal region.

RE. claim 9 and 19, Perfler discloses wherein the proximal segment comprises a first set of flexible support elements arranged in a deployed configuration (figure 11, petals 3a) and the distal segment comprises a second set of flexible support elements configured in a deployed configuration (figure 11, extractable arms 2a). It is reminded that if a prior art structure is capable of performing the intended use as recited in the claim, then it meets the claim, as per Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). In the instant case, either segment of Perfler could be used to contact a plurality of tissue locations in a cavity at a posterior position relative to the lateral attachment and posterior-inferior edge of the middle turbinate. 

Re. claims 10 and 20, Townley further discloses wherein delivering energy to a second target site associated with a sphenopalatine foramen within the nasal cavity of the patient (paragraph 0059) via the second set of electrodes comprises delivering energy at a level sufficient to therapeutically modulate postganglionic parasympathetic nerves innervating nasal mucosa at foramina and or microforamina of a palatine bone of the patient (abstract; paragraph 0041 – “embodiments of the present technology are configured to target a multitude of parasympathetic neural entry locations (e.g., accessory foramen, fissures, and microforamina) to the nasal region to provide for a complete resection of all anastomotic loops, thereby reducing the rate of long-term re-innervation”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792